Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Status
2.	Claims 1-9 are currently pending
	The earliest priority dates for this application are herein established to be:
	02/23/2011 according to Prov. #61/445,538 relating to earliest disclosure of  Bilinear Interpolation using Four (4) reference samples, and 
05/18/2011 according to Prov. #61/471,185 for the earliest disclosure of an Weighted Average being applied to two (2) reference samples with Linear Interpolation 
In this respect, the art to Bossen et al., US 2014/0341281 is considered proper prior art in regard to the instant Application claimed matter

Double Patenting
3.	Claim 1 of this application is patentably indistinct from claim 2 of Application No. 15/649,906 now issued patent US 10,402,674 and Claims 2 and 6 by applying the weighting factor to the third reference sample as recited in the Application No. 14/324,446 now issued patent US 9,762,866.
 Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
The obviousness rationale established for Claim 1, in regard to conflicting App. # 14/324,446 (US 9,762,866) is herein reproduced as applying to claims 2 and 6 of the conflicting patent;
Claim 2. (Currently Amended) A method of processing a video signal by a decoding apparatus, the method comprising: obtaining, by the decoding apparatus, intra prediction mode information of a current block from the video; based on the intra prediction mode information indicating that the current block is coded in intra planar prediction mode, predicting, by the decoding apparatus, a video data sample included in the current block by a bi-linear interpolation using a first reference sample, a second reference sample, a third reference sample and a fourth reference sample, wherein the first reference sample is a left neighboring sample adjacent to the current block having a same y-coordinate as the video data sample, the second reference sample is a top neighboring sample adjacent to the current block having a same x-coordinate as the video data sample, the third reference sample is located in an upper-right block, and the fourth reference sample is located in a lower-left block; and reconstructing, by the decoding apparatus, the current block based on the predicted video data sample.  
Claim 6. (Previously Presented) The method of claim 2, wherein a weighting factor based on a difference between an x-coordinate of the video data sample and an x-coordinate of the left neighboring sample is applied to the third reference sample, and wherein a weighting factor based on a difference between the x-coordinate of the video data sample and an x-coordinate of a rightmost sample having the same y-coordinate as the video data sample within the current block is applied to the first reference sample.

Although the claims at issue are not identical, they are not patentably distinct from each other because the bi-linear interpolation prediction method applied, by which four reference samples are used for the current block sample prediction (US 10,402,674 and US 9,762,866) along with the weighting factor applied to the third reference sample (specifically recited at US 9,762,866), are commonly applied with the same outcome as the instant claim 1, disregarding their differently recited syntax.
Claim Rejections - 35 USC § 103

	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

4.	Claims 1-9 are rejected under 35 U.S.C. 103(a) as being unpatentable over Frank Bossen et al., (hereinafter Bossen) (2014/0341281) in lieu of the Prov. No. 61/449,528 and 61/425,670, 
Re Claim 1. Bossen discloses, a method for decoding a video signal by a decoding apparatus in intra planar prediction mode (a decoding method and apparatus at Par.[0013]), the method comprising: 
predicting, by the decoding apparatus, a video data sample included in a current block based on a bi-linear interpolation using a first reference sample, a second reference sample, a third reference sample, and a fourth reference sample (predicting the current block samples by applying bi-linear interpolation to four reference samples i.e., from first to fourth, per Fig.9, 10

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
 Par.[0053], [0060]), 
the first reference sample being a left neighboring sample of the current block and having a same y-coordinate as the video data sample (the first reference sample being the left neighboring sample Pc(i, 0) at the same y-coordinate with video sample Pp(i, j) in Fig.9, 10), 
the second reference sample being an upper neighboring sample of the current block and having a same x-coordinate as the video data sample (the second reference sample being the upper neighboring sample Pc(0, j) at the same x-coordinate with video sample Pp(i, j) in Fig.9, 10), 
the third reference sample being a reference sample taken from an upper-right neighboring block of the current block and positioned in the same y-coordinate as the video data sample within a rightmost column of the current block for the bi-linear interpolation (the third reference is selected from the Top-Right neighborhood extended between Nj-2Nj in Fig. 8), and 
the fourth reference sample being a reference sample taken from a lower-left neighboring block of the current block and positioned in the same x-coordinate as the video data sample within a bottommost row of the current block for the bi-linear interpolation (the fourth reference is selected from the Bottom-Left neighborhood between Ni-2Ni in Fig. 8 below and where the same bilinear interpolation equations for predicting the current pixel P(i,j) are similar using corresponding proper pixel index numbers selected from the 2Ni for Bottom-Left and 2Nj for Top-Right extended neighboring regions and implicitly indicating that the bilinear interpolation method marked by dotted line used in predicting the current pixel Pp(i,j) is extended into the top-right and bottom-left regions as in Fig. 8 below;

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
   Fig. 8 © Bossen, 
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
 Fig. 13 (Application) 
as being also disclosed in Par.[0016] specifying the kernel block size as being 2Nx2N as in the relation;
 
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
  and 
    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
 at Pars.[0050]-[0059], where if the presence of the Pp(N,N) within the current block is not signaled as the AC pixel value then is calculated at decoder from the Top-Right pixel of the Top neighboring block extended from N to the 2N reference block range in horizontal and vertical, as determined at Par.[0059]-Method 3 for bilinear interpolation of the two previous linear interpolations per 
    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
, i.e., upper-right and lower-left, per vertical 
    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale
 and horizontal  
    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale
 directions with an arithmetic function expressed as 
    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale
in each horizontal and vertical directions, or as shown in the function 
    PNG
    media_image10.png
    200
    400
    media_image10.png
    Greyscale
, to the X2N block size and performing bilinear interpolation from the Left pixel block to arrive at Pp(N,0) representing the fourth pixel sample from a reconstructed block at 2Nj samples, by which further accomplishing the computation by bilinear interpolation of any pixel value Pp(i,j) within the 2Ni x 2Nj block size by using the pixel value of the pixel Pp(N,N) from lowest right corner from the “third” e.g., Pc(0, Nx+1) and “fourth” e.g., Pc(Nj+1, 0) reference samples as shown extended to 2Nx2N reference sample size shown in Fig.8, at Par.[0059] with applying bilinear interpolation as further described per at least Pars.[0062]-[0064] where the extended reference range of pixels P(i,0) and P(0,j) are defined to belong to the extended 2Nx2N reference sample range per 
    PNG
    media_image11.png
    200
    400
    media_image11.png
    Greyscale
 
    PNG
    media_image12.png
    200
    400
    media_image12.png
    Greyscale
with the vertical reference pixels are 
    PNG
    media_image13.png
    200
    400
    media_image13.png
    Greyscale
 and horizontal, 
    PNG
    media_image14.png
    200
    400
    media_image14.png
    Greyscale
being explicitly taught as horizontal 
    PNG
    media_image15.png
    200
    400
    media_image15.png
    Greyscale
 and vertical 
    PNG
    media_image16.png
    200
    400
    media_image16.png
    Greyscale
,at Par.[0064] and further defining the kernel GFN being supported in extended form, 
    PNG
    media_image17.png
    200
    400
    media_image17.png
    Greyscale
, at Par.[0077]); and 
reconstructing, by the decoding apparatus, the video data sample based on the predicted video data sample (reconstructing the picture samples, Fig.3, 5,  where the decoder reconstructs the image data of the current block based on the predicted values such obtained from the neighboring references, Par.[0017], reconstructing the picture 300 per Pars.[0041] and Fig. 3, Pars.[0043]-[0045], [0047], [0049] and S706 in Fig. 7), 
wherein, a weighting factor applied for the third reference sample is determined based on the x-coordinate of the video data sample (applying the weighted average to the reference pixels, Par.[0046], [0058]).

The ordinary skilled in the art would have found obvious before the invention to consider Bossen teachings to be most representative to the instant claimed matter by defining the linear and bilinear interpolation based on four reference samples where it would be obvious to apply bilinear interpolation to the pixel values represented by four reference points, in order to compute the predicted pixel values of the current block as it represents a known and understood mathematical method used in the prediction of pixel values of the current block with the rationale for bilinear interpolation being defined at figure below the link: https://en.wikipedia.org/wiki/Bilinear_interpolation. 
	According to the disclosure in Bossen, similarly applying bilinear interpolation to the four reference samples positioned at the extended 2N x 2N block size, the obviousness rationale would have been deemed predictable in terms of the recited claimed matter, 

Re Claim 2. Bossen discloses, the method of claim 1, wherein the bi-linear interpolation comprises: 
performing a first linear interpolation using the first reference sample and the third reference sample,34Attorney Docket No.: 50408-0031005Client Ref No.: OP2062-0208US; 11FCVL216US02C1C1C1C1 
performing a second linear interpolation using the second reference sample and the fourth reference sample, and 
obtaining the predicted video data sample based on a result of the first linear interpolation and a result of the second linear interpolation (performing linear interpolation between two reference samples positioned at NxN and 2Nx2N block size, where the relation given 
    PNG
    media_image18.png
    200
    400
    media_image18.png
    Greyscale
, defines the current pixel position at coordinates (i, j) of the H2N size being linearly interpolated from the (2i, N) extended coordinates to j location in the current block at the respective coordinates, Par.[0016] as shown for the pixel Pp(i,j) in the extended 2Nx2N range from 
    PNG
    media_image19.png
    200
    400
    media_image19.png
    Greyscale
, at Par.[0052] and the proposed bilinear interpolation as represented at Par.[0062]-[0064]).  

Re Claim 3. Bossen discloses, the method of claim 2, wherein the predicted video data sample is obtained by averaging the result of the first linear interpolation and the result of the second linear interpolation (averaging a first and second values, Par.[0012], [0017]).  
Re Claim 4. This claim represents the decoding apparatus implementing every limitation and performing each and every functional limitation of the method claim 1, hence it is rejected under the same evidentiary premises mutatis mutandis. 
Re Claim 5. This claim represents the decoding apparatus implementing every limitation and performing each and every functional limitation of the method claim 2, hence it is rejected under the same evidentiary premises mutatis mutandis. 
Re Claim 6. This claim represents the decoding apparatus (Bossen: encoder Fig.3, 6, 7, Par.[0011], [0013],[0017) implementing every limitation and performing each and every functional limitation of the method claim 3, hence it is rejected under the same evidentiary premises mutatis mutandis. 
Re Claim 7. This claim represents the method for encoding a video signal by decoding/prediction loop of an encoding apparatus in intra planar prediction mode performing each and every functional limitation of the method claim 1, hence it is rejected under the same evidentiary premises mutatis mutandis. 
Re Claim 8. This claim represents the apparatus (Bossen: encoder Fig.2, 4, 5, Par.[0012], [0014],[0017) used to encode a video signal implementing the intra predicting unit performing each and every functional limitation of the method claim 1, hence it is rejected under the same evidentiary premises mutatis mutandis. 
Re Claim 9. This claim represents the non-transitory computer-readable recording medium (Bossen: Storage device 105, Par.[0030], [0032], [0034]) storing the bitstream generated by the method of claim 1, hence it is rejected under the same evidentiary premises mutatis mutandis. 

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DRAMOS KALAPODAS whose telephone number is (571)272-4622. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DRAMOS . KALAPODAS
Primary Examiner
Art Unit 2487



/DRAMOS KALAPODAS/